This is an action' of trover, brought by the administrator of Christiana Grendell v. Abbie M. Carter, a daughter of Mrs. Grendell, to recover the value of one savings bank deposit book, thirty hens, one cow, ten tons of hay, one mowing machine, one gold watch and chain, household furniture and eighteen' dollars in cash, alleged to have been the property of Mrs. Grendell in her lifetime and converted by the defendant to her own use.
The defendant claimed title to the property by a gift inter vivos. The verdict was for the defendant, and the case is before the court on a motion 'to set aside the verdict as against law 'and evidence. Motion overruled.